Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1:
Please replace the structure 
    PNG
    media_image1.png
    148
    408
    media_image1.png
    Greyscale
as found on page 1 of claim 1 with the structure 
    PNG
    media_image2.png
    153
    415
    media_image2.png
    Greyscale
.
Additionally, please amend “Ar1, Ar2 respectively Ar3 via a carbon-carbon bond;” as found on page 1 of claim 1 to --Ar1, Ar2 and Ar3, respectively, via a carbon-carbon bond;--. 
	Claim 7:
Please add a period at the end of claim 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants claimed invention is drawn to a compound of formula (I) and organic electroluminescent devices comprising the same.  Formula (I) as claimed is required to have at least five fused aromatic rings formed from Ar1, Ar2, and one, two, or three Ar3 groups which are joined together via divalent groups XA or XB (claimed to be O or S).  Additionally, variable A is required to be 
4 through Ar7 as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766